tcmemo_1998_423 united_states tax_court cerand company inc petitioner v commissioner of internal revenue respondent docket no filed date gerard a cerand an officer for petitioner gregory s matson and warren p simonsen for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax for tax years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for our consideration is whether bad_debt deductions taken in and are allowable under sec_166 the remainder of respondent’s determination the net_operating_loss nol carryforward and a charitable gift deduction is purely computational adjustments caused by the reduction of petitioner’s ordinary_loss deduction and the corresponding increase in income respondent contends that the extension of credit to corporations wholly owned by petitioner’s sole shareholder constituted equity investments in those companies as such respondent argues that the corporations’ subsequent failures resulted in capital rather than ordinary losses for petitioner petitioner counters that the lines of credit were valid debt incurred by the corporations and the corporations’ inability to repay the debt created an ordinary_loss for petitioner under sec_166 findings_of_fact the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner cerand company inc offers consulting services concerning the operation of airport parking lots petitioner was located in washington d c at the time the petition in this case was filed petitioner’s president i sec_1 unless otherwise stated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure gerard a cerand who held percent of the stock until when he became petitioner’s sole shareholder because petitioner’s consulting business involved extensive travel to airports with varying accessibility throughout the united_states mr cerand needed certain air taxi charter services in responding to this need he formed three new corporations first world corp fwc cerand aviation cai and airport service corp asc based in culpeper county virginia these separate corporations had a business_purpose to allow petitioner greater growth while limiting any potential catastrophic liability to petitioner in the event of an aviation accident mr cerand was the president and owner of the three new corporations although no stock was ever issued the three new companies and petitioner were intertwined fwc provided administrative services to cai and asc such as labor employee health benefits and insurance cai provided the air taxi charter service to petitioner and other outside clientele as well as providing aviation instruction to outside clientele asc provided the aviation support services petitioner provided working_capital to these companies through an open account receivable or line of credit on which the three corporations consistently drew advances petitioner paid a total of dollar_figure to fwc cai and asc from until no formal loan agreements or notes were drawn up nor was any repayment schedule set from time to time the three corporations made cash repayments or book entry credit was made to the advances for services rendered to petitioner while the corporations were viable they repaid dollar_figure to petitioner petitioner accrued interest only sporadically on the advances to two of the corporations and failed to accrue any interest against the advances to the third contrary to the advice of mr cerand’s tax adviser the interest that petitioner did accrue on its books was rolled over annually into a note receivable and reported as income by petitioner because that income was never actually received by petitioner respondent has allowed a deduction against ordinary_income for that amount the three corporations used funds received from petitioner to pay operating_expenses no capital assets were purchased by the corporations instead all assets were leased primarily from mr cerand in the corporations experienced two costly and devastating events the loss of fwc’s lease for asc’s operations at culpeper county airport and the loss of cai’s government contract comprising approximately percent of its business these events caused the demise of cai and asc in with fwc close behind in once the companies went out of business there were no assets to seize as repayment except for a key man life_insurance_policy on mr cerand held by fwc with dollar_figure cash_surrender_value petitioner recovered the cash_surrender_value and reported the income as a debt reduction no further attempts were made to secure payment from the three defunct corporations in petitioner claimed a bad_debt deduction for the unpaid balances of asc and cai in petitioner claimed a bad_debt deduction for fwc’s unpaid balance in petitioner claimed an nol carryforward that was generated by the bad_debt claims respondent disallowed the following bad_debt deductions as ordinary losses determining that they were capital losses cerand aviation inc dollar_figure --- aviation services corp big_number --- first world co inc --- dollar_figure total big_number big_number respondent asserts that the funds advanced by petitioner were actually capital contributions to equity rather than debt if the bad_debt deductions are not allowed as ordinary losses then the nol carryforward is not allowable and a previously unavailable charitable deduction would be allowed opinion the sole adjustment under consideration involves the question of whether petitioner is entitled under sec_166 to business_bad_debt deductions for and due to the failure of fwc cai and asc to repay advances made by petitioner all other adjustments depend on the outcome of this primary issue sec_166 provides for deductions against ordinary_income for business bad_debts that become worthless during the year to be entitled to the deduction the taxpayer must prove a bona_fide debtor-creditor relationship obligating the debtor to pay the creditor-taxpayer a fixed or determinable sum of money 95_tc_257 contributions to capital are not considered debt 91_tc_575 sec_1_166-1 income_tax regs the classification of a payment as debt or equity for federal tax purposes is a question of fact 89_tc_816 the fact that the debtor and creditor are related parties does not preclude the existence of a bona_fide debt calumet indus inc v commissioner supra pincite however the form of the transaction and the labels parties place on the transaction may not have as much significance when the corporation is closely held because the parties are free to mold the transaction 398_f2d_694 3d cir for this reason petitioner’s characterization of the fund transfer as an open account receivable is not determinative in resolving similar questions of debt versus equity various appellate courts have identified and considered similar factors see eg 464_f2d_394 5th cir factors a r lantz co v united st424_f2d_1330 9th cir factors fin hay realty co v united_states supra factors 63_tc_790 factors the factors considered include the names given to the certificates evidencing the indebtedness presence or absence of a fixed maturity_date source of payments right to enforce payments participation in management as a result of the advances status of the advances in relation to regular corporate creditors intent of the parties identity of interest between creditor and stockholder thinness of capital structure in relation to debt ability of corporation to obtain credit from outside sources use to which advances were put failure of debtor to repay and risk involved in making advances 74_tc_476 the identified factors are not equally significant estate of mixon v united_states supra pincite nor is any one factor determinative or relevant in each case due to the countless factual circumstances possible 326_us_521 the various factors are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship fin hay realty co v united_states supra pincite the ultimate question is whether there was a genuine intention to create a debt with a reasonable expectation of repayment and if that intention comported with the economic reality of creating a debtor-creditor relationship 61_tc_367 applying the relevant factors to the present facts it becomes evident that petitioner did not intend to establish a debtor-creditor relationship with fwc cai and asc instead the contributions made by petitioner were in actuality equity investments in the common owner’s companies first we look at the particulars of the transaction including the name given to the certificates of debt and the presence or absence of a maturity_date or a repayment schedule to indicate debt or equity petitioner never used any certificate or instrument to memorialize the debt no loan agreements or notes were ever signed nor did petitioner set a fixed maturity_date or a repayment schedule for the three companies the absence of a maturity_date on a note weighs against finding that the transfers were loans 730_f2d_634 11th cir affg tcmemo_1982_314 moreover petitioner failed even to show that a predetermined interest rate applied or that the interest accrued on the advances was at market rate see rule a petitioner has the burden_of_proof unless otherwise provided by statute or the court second the payments themselves may denote the nature of debt or equity the source the consistency and the enforcement of repayment are factors to consider the repayment to petitioner was inconsistent and appeared dependent on financial success accordingly the source of the repayment was more like equity rather than debt moreover while petitioner insists that there was a right to enforce payments from the three companies petitioner never made any efforts to do so beyond recovering the cash_surrender_value of fwc’s life_insurance_policy on mr cerand the third group of factors are those factors traditionally considered by lenders such as capitalization risk the availability of financing from outside sources and the use to which advances are put t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms segel v commissioner supra pincite the three new companies were thinly capitalized with no capital assets and more than dollar_figure million was advanced over time to meet operating_expenses with thin_capitalization and no historical success there was considerable risk in advancing the funds that risk became reality when the three companies failed to repay over two-thirds of the money they received from petitioner before going out of business though no outside financing was sought it is reasonable to assume that an outside financier would not have accepted similar credit terms an open unsecured line of credit with no set interest rate no set payment schedule and no fixed maturity_date to three companies with no financial history and no capital assets as shown by their actions the parties intended the funds advanced to be an investment in fwc cai and asc for these reasons we find that petitioner made an equity_investment in fwc cai and asc when the three failed to repay petitioner the funds it had extended petitioner suffered a capital_loss in light of the foregoing decision will be entered under rule
